Citation Nr: 1442476	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Largo Medical Center, Largo, Florida from January 28, 2009 to January 31, 2009.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1952 to January 1954.  This case is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 determination of the VA Medical Center in Bay Pines, Florida.


FINDING OF FACT

Before a decision by the Board was promulgated on the Veteran's appeal seeking VA reimbursement for medical expenses incurred  in January 2009, VA was notified that the Veteran had died in July 2010; a request for substitution of an eligible person has not been received.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran-appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. §  20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the Agency of Original Jurisdiction (listed on the first page of this decision). 

To date, a request for substitution has not been received.  


ORDER

The appeal is dismissed.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


